

Exhibit 10.12
image1.jpg [image1.jpg]
September 17, 2019




Robbie Traube




Re: Offer of Employment by Zuora, Inc.


Dear Robbie,


I am very pleased to confirm our offer to you of employment with Zuora, Inc., a
Delaware Corporation (the “Company”). You will report to the CEO, Tien Tzuo in
the position of Chief Revenue Officer. Your start date will be on or before
November 4, 2019. The terms of our offer and the benefits currently provided by
the Company are as follows and your employment is contingent upon the successful
completion of a reference and background check.


1.Starting Salary. Your starting salary will be three hundred and seventy five
thousand dollars ($375,000) per year, subject to applicable taxes and
withholdings, and will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. The Company
currently pays salary on the 15th and last day of each month.


2.Bonus Target. Subject to Company performance, you will be eligible to
participate in the Cash Bonus Plan and have the opportunity to earn 100%, equal
to an annualized amount of three hundred and seventy five thousand dollars
(“Target”), of your base salary for a total on target earnings (OTE) of seven
hundred and fifty thousand dollars ($750,000) per year, subject to applicable
taxes and withholdings.


For FY20, you will be issued your executive incentive compensation payout at
Target, prorated for your time employed by the Company.


3.Sign-on Bonus. You will also receive a one time sign on bonus of five hundred
thousand dollar ($500,000), subject to applicable taxes and witholdings, to be
paid in the first payroll processed immediately following your start date. If
you voluntarily terminate your employment within the first twelve months you
will be responsible for repayment of the after-tax amount of the sign-on bonus
received by you in its entirety. The company also agrees to pay legal fees up to
twenty-five hundred dollars ($2,500) to cover any associated legal fees.


4.Benefits. In addition, you will be eligible to participate in regular health
insurance, and other employee benefit plans established by the Company for its
employees from time to time. As Chief Revenue Officer, you will also be entitled
to participate in our “unlimited vacation” policy which allows you to take time
off as needed. Except as provided below, the Company reserves the right to
change or otherwise modify, in its sole discretion, the preceding terms of
employment, as well as any of the terms set forth herein at any time in the
future







--------------------------------------------------------------------------------





Employment Offer
Page 2




5.Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. You represent
that your signing of this offer letter, agreement(s) concerning equity awards
granted to you under the Plan (as defined below) and the Company’s Employee
Invention Assignment and Confidentiality Agreement and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.


6.Equity Awards. Subject to the approval of the Compensation Committee of
Zuora’s Board of Directors (the “Committee”) (which approval has been
recommended by the CEO), you will be granted the following equity awards
effective on your start date that will vest upon your continuous service with
the Company as follows:


a.100,000 restricted stock units (the “RSUs”) which will vest over a four-year
period, with 1/4th of the shares subject to the RSU vesting on the first
anniversary of your start date and 1/16th of the shares subject to the RSUs
vesting quarterly thereafter.
b.A stock option to purchase 250,000 shares of Zuora common stock, (the “Option
Grant”). The Option Grant will vest over a four-year period, with 1/4th of the
shares subject to the Option Grant vesting on the first anniversary of your
start date and 1/48th vesting monthly thereafter.
c.100,000 restricted stock units (the “Bridge Grant”) which will vest
immediately upon your start date.
d.A stock option to purchase 75,000 shares of Zuora common stock, (the “FY22
Grant”). The FY22 Grant will start to vest in 2021 aligned with the vesting
start date (the “FY22 Vest Start Date”) of the rest of the executive refresh
stock grants issued in 2021 (provided that the FY22 Vest Start Date will not be
later than the beginning of Zuora’s second fiscal quarter of its 2022 fiscal
year). The FY22 Grant will vest over a four-year period, with 1/48th of the
shares subject to the FY22 Grant vesting monthly following the FY22 Vest Start
Date.
e.A stock option to purchase 50,000 shares of Zuora common stock, (the “FY23
Grant”). The FY23 Grant will start to vest in 2022 aligned with the vesting
start date (the “FY23 Vest Start Date”) of the rest of the executive refresh
stock grants issued in 2022 (provided that the FY23 Vest Start Date will not be
later than the beginning of Zuora’s second fiscal quarter of its 2023 fiscal
year). The FY23 Grant will vest over a four-year period, with 1/48th of the
shares subject to the FY23 Grant vesting monthly following the FY23 Vest Start
Date.









--------------------------------------------------------------------------------





Employment Offer
Page 3




The RSUs, Option Grant, Bridge Grant, FY22 Grant, and FY23 Grant (collectively,
the “Equity Grants”) are in all cases for Zuora’s Class A common stock and will
be subject to the terms and conditions of Zuora’s 2018 Equity Incentive Plan
(“Plan”) and the applicable agreements evidencing the Equity Grants. No right to
any stock is earned or accrued until such time that vesting occurs, nor does the
grant confer any right to continue vesting or employment with Zuora. In the
addition to the equity grants listed above, you will be eligible for annual
refresh grants. The value of your grant will be based on the market benchmark
data for your role and your performance. The final grant amount will require CEO
and Committee approval.


In addition, subject to the Committee’s approval (which approval has been
recommended by the CEO), the Company will enter into a Change in Control and
Severance Agreement with you in the form attached hereto.


7.Non-Solicitation. During your employment with the Company and for a period of
one (1) year thereafter, you will not directly or indirectly solicit away
employees or consultants of the Company for your own benefit or for the benefit
of any other person or entity.


8.At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our officer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with our without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.


9.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of starting your new position you will need to resent
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.


10.Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association in
the State of California, Santa Clara County, before a single neutral arbitrator,
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association in effect at that time. The parties
hereby waive any rights they may have to have any such claims tried before a
judge or jury. The parties may conduct only essential discovery prior to the
hearing, as defined by the AAA arbitrator. The arbitrator shall issue a written
decision that contains the



--------------------------------------------------------------------------------





Employment Offer
Page 3


essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
claim covered by this Agreement in court. Judgment upon the determination or
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.


11.Acceptance. This offer will remain open until September 18, 2019. If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.


Robbie, we look forward to the opportunity to welcome you to Zuora, Inc.


Very truly yous,




/s/ Rene C. Cirulli
Rene C. Cirulli, VP Talent




I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.




/s/ Robbie Traube
Robbie Traube



